internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend b program name x high school name y high school name u dollars amount v dollars amount w dollars amount z number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request letter catalog number 58263t your letter indicates you will operate a scholarship program called b the purpose of b is to provide scholarships to worthy applicants you will award two scholarships for u dollars for individuals pursuing a bachelor’s degree at an accredited four-year undergraduate college or university the scholarship will be awarded to one graduating senior from x and one graduating senior from y the recipients will be selected irrespective of race religion age sex or national origin there is no written application_for the scholarship awards the guidance counselors from x and y will solicit candidates from the faculty from each high school using the following criteria - - - - - - general ability scholarship graduation in the top of the class of x or y character xtra-curricular activities community involvement financial need each guidance counselor will then select one individual from those nominated final selection will be by vote of all the guidance counselors at each high school or in such other manner as they shall reasonably determine the district superintendent of the school district of x and y or the supervising principal shall submit to you the name of the selected student you are not involved in the selection of the students recipients relatives or members of the selection committee your officers and directors are not eligible for the award you will pay v dollars for the first year and w dollars for each subsequent year or in such installments as may be mutually agreed the award will be paid directly to the college or university for reimbursable expenses including the student's tuition room board required course books and other applicable fees charged by the college or university the student must maintain a z grade point average for each year and overall in his or her college studies and continue to be enrolled in a four-year college or university in order to retain his or her scholarship you will receive a report from the student recipient for each school year showing courses grades and grade point average received during the school year and overall confirmation that the student continues to be enrolled in a four-year college or university the report must be verified by the educational_institution attended by the student recipient you will terminate the scholarship if the report shows that the student is not maintaining a z average or if the report is not received in a timely manner if there are extenuating circumstances you may decide to place the student on probation for one year for not maintaining the z average letter catalog number 58263t you will conduct a thorough investigation if it appears that the scholarship payments are not being applied properly by the student recipient or the student has otherwise failed to comply with the terms of the scholarship you will terminate a student recipient's scholarship if the investigation reveals that the scholarship payments were used improperly basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays asa grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t we've sent a copy of this letter to your representatives as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
